                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WILLIE RUSSELL,                                      CASE NO. C18-0827-JCC
10                            Plaintiff,                   MINUTE ORDER
11              v.

12    DEPUTY SHERIFF ZOELLIN, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s counsels’ motion to withdraw without
18   substitution (Dkt. No. 47). Plaintiff’s counsel Thomas Olmstead did not properly sign the motion
19   under this District’s electronic filings procedures. 1 (See Dkt. No. 47.) Mr. Olmstead shall file a
20   corrected signature page via praecipe, no later than Friday, June 7, 2019. If counsel fails to file a
21   corrected signature page, the Court will strike the motion to withdraw.
22
            1
23            “Attorney signatures: All pleadings, written motions, and other filings shall be dated
     and signed as provided by Federal Rule of Civil Procedure 11 and Local Civil Rules 10 and 11.
24   An electronically filed pleading or other document which requires an attorney’s signature must
     have the signors’ names printed or typed on the line and under all signatures lines. Documents
25   not signed in accordance with these requirements might not be considered.” U.S. District Court,
     Western District of Washington Electronic Filing Procedures for Civil and Criminal Cases,
26   amended 10/1/2018 (emphasis added).

     MINUTE ORDER
     C18-0827-JCC
     PAGE - 1
 1        DATED this 6th day of June 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0827-JCC
     PAGE - 2
